Cross appeals from an order made in a proceeding instituted pursuant to article 78 of the Civil Practice Act. Appellants-respondents appeal from so much of the order as adjudges part of the village ordinance to be invalid and directs them to receive and consider an application for the construction and operation of a gasoline service station. Respondent-appellant appeals from so much of the order as denies her application to direct the issuance of a permit. Order, insofar as appealed from, reversed on the law, with $50 costs and disbursements, and the petition dismissed, without costs. The ordinance is valid. The use is a potentially dangerous and offensive one, within a category inclusive of saloons and billboards, as to the operation and maintenance of which it is constitutional to require consents of adjoining owners and mortgagees as a prerequisite. (Cusack Co. v. City of Chicago, 242 U. S. 526, 530; Matter of Concordia Collegiate Inst. v. Miller, 301 N. Y. 189, 195, 196; Matter of Green Point Sav. Bank v. Zoning Appeals Bd. of Town of Hempstead, 281 N. Y. 534, 538.) Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ., concur.